AMENDMENT TO EXPENSE LIMITATION AGREEMENT BETWEEN OLD MUTUAL FUNDS I AND OLD MUTUAL CAPITAL, INC. EFFECTIVE JANUARY 1, 2009 AS AMENDED MAY 19, 2011 This Amendment to the Expense Limitation Agreement effective January 1, 2009 (the “Agreement”), by and between Old Mutual Funds I and Old Mutual Capital, Inc., is effective as of May 19, 2011. WHEREAS, the parties to the Agreement wish to amend the Agreement. NOW, THEREFORE, BE IS RESOLVED, that the Agreement is hereby amended as follows: The Agreement shall continue in effect through December 31, 2012. IN WITNESS WHEREOF, this Amendment has been executed for and on behalf of the undersigned as of the day and year first written above. Old Mutual Funds I Old Mutual Capital, Inc. By: /s/ Julian F. Sluyters By: /s/ Mark E. Black Name: Julian F. Sluyters Name: Mark E. Black Title: President Title: Senior Vice President and Chief Financial Officer Date: May 19, 2011 Date: May 19, 2011
